Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 1 of 19




          EXHIBIT A
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                                   INDEX NO. 159385/2020
NYSCEF DOC. NO. 1     Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 2 of 19 NYSCEF: 11/03/2020
                                                                        RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
          ----------------------------------------------------------------
                                                                             X
                                                                                 SUMMONS
          CARA HERLIHY,                                                      : Index No.:_____________
                                                     Plaintiff,
                                                                             : Date Filed:____________
                            -- against --
                                                                           : Plaintiff designates
          HYATT CORPORATION d/b/a GRAND HYATT                                New York County
          BAHA MAR, CARIB RESORTS INC., and BLUE : as the Place of Trial
          ILLUSIONS, LTD.,
                                                                           : The Basis of venue is:
                                                       Defendants.           CPLR § 503(c)
                                                                           : Defendant HYATT
          ----------------------------------------------------------------   CORPORATION’s Residence
                                                                           x
          To the above-named Defendants:

                  You are hereby summoned to answer the complaint in this action and to serve a copy of
          your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
          on the plaintiff’s attorney within 20 days after the service of this summons, exclusive of the day
          of service (or within 30 days after the service is complete if this summons is not personally
          delivered to you within the State of New York); and in case of your failure to appear or answer,
          judgment will be taken against you by default of relief demanded in the complaint.

          Dated: New York, New York
                 November 3, 2020



                                                                     ______________________________
                                                                     Philip V. Aiello
                                                                     McMANUS ATESHOGLOU
                                                                     AIELLO & APOSTOLAKOS PLLC
                                                                     Attorneys for Plaintiff
                                                                     48 Wall Street, 25th Floor
                                                                     New York, New York 10005
                                                                     Phone: (212) 425-3100
                                                                     Email: paiello@maaalaw.com
                                                                     File No.: PI5487

         HYATT CORPORATION d/b/a GRAND HYATT BAHA MAR
         c/o Secretary of State
         United States Corporation Company
         80 State Street
         Albany, New York 12207




                                                            1 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                              INDEX NO. 159385/2020
NYSCEF DOC. NO. 1    Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 3 of 19 NYSCEF: 11/03/2020
                                                                       RECEIVED




          CARIB RESORTS INC.
          600 NE 36 Street, Ste. 39
          Miami, Florida 33137

         BLUE ILLUSIONS, LTD.
         Balmoral Island
         P.O. Box N-4839
         Nassau, New Providence, Bahamas
         c/o DWF Adjusting Limited
         1 Scott Place, 2 Hardman Street
         Manchester, Great Manchester, M3 3AA
         United Kingdom




                                                2 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                                 INDEX NO. 159385/2020
NYSCEF DOC. NO. 1      Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 4 of 19 NYSCEF: 11/03/2020
                                                                         RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
           -------------------------------------------------------------- x
                                                                              VERIFIED COMPLAINT
           CARA HERLIHY,                                                 :
                                                      Plaintiff,         : Index No.:_____________
                             -- against --                               :
           HYATT CORPORATION d/b/a GRAND HYATT :
           BAHA MAR, CARIB RESORTS INC., and BLUE
           ILLUSIONS, LTD.,                       :
                                                        Defendants.       :
           --------------------------------------------------------------
                                                                          x
                  Plaintiff CARA HERLIHY (hereinafter the “PLAINTIFF”) by and through her

         undersigned attorneys, McMANUS ATESHOGLOU AIELLO & APOSTOLAKOS PLLC, as and

          for a Verified Complaint, upon information and belief, alleges as follows:

                                                        THE PARTIES

          1. At all times hereinafter mentioned, PLAINTIFF was and still is a resident of the County of

              Westchester, State of New York.

         2. At all times hereinafter mentioned, defendant HYATT CORPORATION d/b/a GRAND

              HYATT BAHA MAR (hereinafter the “HYATT”), was and is a foreign business corporation

              duly organized and existing under and by virtue of the laws of the State of Delaware.

         3. At all times hereinafter mentioned, HYATT was and is a foreign business corporation duly

              authorized to conduct business in the State of New York.

         4. At all times hereinafter mentioned, HYATT was and is a foreign business corporation duly

              authorized to conduct business in the Bahamas.

         5. At all times hereinafter mentioned, HYATT was and is a foreign business corporation

              conducting business within the State of New York.




                                                             3 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                           INDEX NO. 159385/2020
NYSCEF DOC. NO. 1    Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 5 of 19 NYSCEF: 11/03/2020
                                                                       RECEIVED




          6. At all times hereinafter mentioned, HYATT was and is a foreign business corporation

             conducting business within the Bahamas.

         7. At all times hereinafter mentioned, HYATT regularly conducted or solicited business and/or

             engaged in a persistent course of conduct within the State of New York.

         8. At all times hereinafter mentioned, HYATT regularly conducted or solicited business and/or

             engaged in a persistent course of conduct within the Bahamas.

         9. At all times hereinafter mentioned, HYATT derived substantial revenue from services

             rendered and/or provided within the State of New York.

         10. At all times hereinafter mentioned, HYATT derived substantial revenue from services

             rendered and/or provided within the Bahamas.

          11. At all times hereinafter mentioned, HYATT derived substantial revenue from interstate

             commerce.

          12. At all times hereinafter mentioned, HYATT derived substantial revenue from engaging in

             business within the State of New York and the Bahamas, pursuant to an ongoing joint venture

             enterprise engaged in by all defendants.

          13. At all times hereinafter mentioned, defendant CARIB RESORTS INC. (hereinafter “CARIB”),

             was and is a foreign business corporation duly organized and existing under and by virtue of

             the laws of the State of Florida.

          14. At all times hereinafter mentioned, CARIB was and is a foreign business corporation duly

             authorized to conduct business in the State of New York.

          15. At all times hereinafter mentioned, CARIB was and is a foreign business corporation duly

             authorized to conduct business in the Bahamas.




                                                        4 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                            INDEX NO. 159385/2020
NYSCEF DOC. NO. 1    Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 6 of 19 NYSCEF: 11/03/2020
                                                                       RECEIVED




          16. At all times hereinafter mentioned, CARIB was and is a foreign business corporation

             conducting business within the State of New York.

         17. At all times hereinafter mentioned, CARIB was and is a foreign business corporation

             conducting business within the Bahamas.

         18. At all times hereinafter mentioned, CARIB regularly conducted or solicited business and/or

             engaged in a persistent course of conduct within the State of New York.

         19. At all times hereinafter mentioned, CARIB regularly conducted or solicited business and/or

             engaged in a persistent course of conduct within the Bahamas.

          20. At all times hereinafter mentioned, CARIB derived substantial revenue from services rendered

             and/or provided within the State of New York.

          21. At all times hereinafter mentioned, CARIB derived substantial revenue from services rendered

             and/or provided within the Bahamas.

         22. At all times hereinafter mentioned, CARIB derived substantial revenue from interstate

             commerce.

         23. At all times hereinafter mentioned, CARIB derived substantial revenue from engaging in

             business within the State of New York and the Bahamas, pursuant to an ongoing joint venture

             enterprise engaged in by all defendants.

         24. At all times hereinafter mentioned, defendant BLUE ILLUSIONS, LTD. (hereinafter

             “BLUE”), was and is a foreign business corporation duly organized and existing under and by

             virtue of the laws of the Bahamas.

         25. At all times hereinafter mentioned, BLUE was and is a foreign business corporation duly

             authorized to conduct business in the State of New York.




                                                        5 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                             INDEX NO. 159385/2020
NYSCEF DOC. NO. 1    Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 7 of 19 NYSCEF: 11/03/2020
                                                                       RECEIVED




          26. At all times hereinafter mentioned, BLUE was and is a foreign business corporation duly

             authorized to conduct business in the Bahamas.

          27. At all times hereinafter mentioned, BLUE was and is a foreign business corporation conducting

             business within the State of New York.

         28. At all times hereinafter mentioned, BLUE was and is a foreign business corporation conducting

             business within the Bahamas.

         29. At all times hereinafter mentioned, BLUE regularly conducted or solicited business and/or

             engaged in a persistent course of conduct within the State of New York.

         30. At all times hereinafter mentioned, BLUE regularly conducted or solicited business and/or

             engaged in a persistent course of conduct within the Bahamas.

         31. At all times hereinafter mentioned, BLUE derived substantial revenue from services rendered

             and/or provided within the State of New York.

         32. At all times hereinafter mentioned, BLUE derived substantial revenue from services rendered

             and/or provided within the Bahamas.

         33. At all times hereinafter mentioned, BLUE derived substantial revenue from interstate

             commerce.

         34. At all times hereinafter mentioned, BLUE derived substantial revenue from engaging in

             business within the State of New York and the Bahamas, pursuant to an ongoing joint venture

             enterprise engaged in by all defendants.

         35. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT owned the

             premises referred to and known as Balmoral Island, and the beach area adjacent thereto

             (hereinafter the “Premises”).




                                                        6 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                           INDEX NO. 159385/2020
NYSCEF DOC. NO. 1    Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 8 of 19 NYSCEF: 11/03/2020
                                                                       RECEIVED




          36. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT leased the

             Premises.

         37. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT operated the

             Premises.

         38. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT managed the

             Premises.

          39. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT supervised

             the Premises.

          40. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT inspected

             the Premises.

          41. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT controlled

             the Premises.

          42. At all times hereinafter mentioned, including on or about June 30, 2019, HYATT maintained

             the Premises.

          43. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB owned the

             Premises.

          44. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB leased the

             Premises.

          45. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB operated the

             Premises.

          46. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB managed the

             Premises.

          47. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB supervised




                                                     7 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                            INDEX NO. 159385/2020
NYSCEF DOC. NO. 1   Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 Page 9 of 19 NYSCEF: 11/03/2020
                                                                      RECEIVED




             the Premises.

         48. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB inspected the

            Premises.

         49. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB controlled the

            Premises.

         50. At all times hereinafter mentioned, including on or about June 30, 2019, CARIB maintained

            the Premises.

         51. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE owned the

            Premises.

         52. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE leased the

            Premises.

         53. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE operated the

            Premises.

         54. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE managed the

            Premises.

         55. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE supervised the

            Premises.

         56. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE inspected the

            Premises.

         57. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE controlled the

            Premises.

         58. At all times hereinafter mentioned, including on or about June 30, 2019, BLUE maintained the

            Premises.




                                                     8 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                                INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      10 of 19 NYSCEF: 11/03/2020




         59. At all times hereinafter mentioned, including on or about June 30, 2019, defendants HYATT,

            CARIB, and BLUE (collectively hereinafter, “DEFENDANTS”), jointly owned the Premises

            pursuant to their ongoing joint venture enterprise.

         60. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS,

            jointly owned the Premises pursuant to their ongoing joint venture enterprise.

         61. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS,

            jointly leased the Premises pursuant to their ongoing joint venture enterprise.

         62. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly operated the Premises pursuant to their ongoing joint venture enterprise.

         63. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly managed the Premises pursuant to their ongoing joint venture enterprise.

         64. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly maintained the Premises pursuant to their ongoing joint venture enterprise.

         65. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly supervised the Premises pursuant to their ongoing joint venture enterprise.

         66. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly inspected the Premises pursuant to their ongoing joint venture enterprise.

         67. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly controlled the Premises pursuant to their ongoing joint venture enterprise.

         68. At all times hereinafter mentioned, including on or about June 30, 2019, DEFENDANTS

            jointly maintained the Premises pursuant to their ongoing joint venture enterprise.

         69. At all times hereinafter mentioned, including on or about June 30, 2019, it was the duty of the

            DEFENDANTS to own, lease, operate, manage, supervise, inspect, control and maintain the




                                                      9 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                           INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      11 of 19 NYSCEF: 11/03/2020




            Premises in a reasonably safe and suitable condition and in good repair.

                                          THE UNDERLYING FACTS

         70. PLAINTIFF repeats, reiterates, and re-alleges each and every allegation contained in

            paragraphs “1” through “69” of this Complaint with the same force and effect as if fully set

            forth herein.

         71. On or about June 30, 2019, PLAINTIFF was lawfully upon the Premises, traversing upon the

            beach area located thereat.

         72. On or about June 30, 2019, while PLAINTIFF was lawfully upon the Premises, she was caused

            to sustain serious, severe and permanent personal injuries due to a dangerous, defective, and

            unsafe condition existing thereat (hereinafter the “Accident”).

         73. At the time of the Accident, PLAINTIFF was exercising the degree of care for her own safety

            that a reasonably prudent person would exercise under similar circumstances, and the Accident

            was caused solely by the dangerous, unsafe and defective condition of the Premises.



               AS AND FOR A FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS

         74. PLAINTIFF repeats, reiterates, and re-alleges each and every allegation contained in

            paragraphs “1” through “73” of this Complaint with the same force and effect as if fully set

            forth herein.

         75. The Accident was caused by reason of the negligence of DEFENDANTS, their agents,

            servants, and/or employees, in the ownership, possession, operation, management,

            maintenance, supervision, inspection, and control of the Premises; in creating a dangerous,

            defective, and unsafe condition; in failing to properly inspect, remedy, and/or remove the

            dangerous, defective, and unsafe condition; in permitting and allowing the Premises to be,




                                                    10 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                               INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      12 of 19 NYSCEF: 11/03/2020




            become, and remain in a dangerous, defective, and unsafe condition; in failing to warn; in

            creating a trap, hazard, nuisance, and public nuisance; in failing to take adequate precautions

            and measures to prevent the Accident; and were otherwise reckless, careless, and negligent.

         76. DEFENDANTS had actual and constructive notice of the dangerous, unsafe and defective

            condition of the Premises, which had existed for a significant period of time prior to the time

            of the Accident, and had sufficient opportunity to repair the dangerous, unsafe and defective

            condition of the Premises prior to the time of the Accident.

         77. The alleged occurrence and injuries resulting therefrom were due solely and wholly as a result

            of the careless and negligent manner in the way DEFENDANTS owned, possessed, operated,

            maintained, managed, inspected, and controlled the Premises, without PLAINTIFF in any way

            contributing thereto.

         78. As a direct and proximate result of the Accident, PLAINTIFF was severely injured and

            damaged, rendered sick, sore, lame, and disabled, and was caused to suffer severe and serious

            personal injuries, to mind and body, including, but not limited to, significant disfigurement and

            scarring, resulting in a great deal of physical pain, mental anguish, and a decrease in enjoyment

            of life.

         79. As a direct and proximate result of the Accident, PLAINTIFF incurred and in the future will

            incur further hospital and/or medical expenses in an effort to be cured of said injuries; requires

            future surgical intervention; has suffered and in the future will necessarily suffer additional

            loss of earnings from employment; and will be unable to pursue the usual duties with same

            degree of efficiency as she did prior to the occurrence.




                                                     11 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                              INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      13 of 19 NYSCEF: 11/03/2020




                     AS AND FOR A SECOND CAUSE OF ACTION AGAINST BLUE

         80. PLAINTIFF repeats, reiterates, and re-alleges each and every allegation contained in

            paragraphs “1” through “79” of this Complaint with the same force and effect as if fully set

            forth herein.

         81. On or about December 2019, PLAINTIFF and BLUE entered into an agreement in full and

            final settlement of PLAINTIFF’S claims against BLUE arising out of any loss, damage, and/or

            expenses suffered by PLAINTIFF as a result of the Accident.

         82. As part of the settlement agreement, a General Release was executed between PLAINTIFF and

            BLUE. A copy of the General Release is annexed hereto as Exhibit “A”.

         83. The General Release was fully executed on or about March 5, 2020.
         84. Pursuant to the settlement agreement and terms of the General Release, BLUE consented to
            jurisdiction in Supreme Court of the State of New York. More specifically, the General Release
            states as follows:


                       Any dispute arising out of this Release, or related to the enforcement of this Release,
                       shall be subject to the jurisdiction of the Supreme Court of the State of New York.
                       [BLUE] hereby consents to jurisdiction of the Supreme Court of the State of New
                       York, and in the event that [PLAINTIFF] seeks enforcement of this release for non-
                       payment of settlement funds, or any other provision contained herein, [Blue]
                       consents to service of any future legal documents arising out of this incident and this
                       Release being made upon any adult employed at DWF Adjusting Limited, 1 Scott
                       Place, 2 Hardman Street, Manchester, Great Manchester, M3 3AA, United
                       Kingdom, or as otherwise set forth in the New York State CPLR.

         85. Pursuant to the settlement agreement and terms of the General Release, BLUE was required to
            tender payment of the full settlement funds ($15,000.00) within ten (10) business days from the
            date of the execution of the General Release.
         86. More than ten (10) days have elapsed since final execution of the General Release and to date,
            no part of the settlement funds have been paid to PLAINTIFF.
         87. Accordingly, a sum no less than $15,000.00 is due and owing from BLUE to PLAINTIFF.




                                                    12 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                             INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      14 of 19 NYSCEF: 11/03/2020




         88. By reason of the foregoing, BLUE has breached its agreement with PLAINTIFF.

         89. By reason of the foregoing, PLAINTIFF is entitled to payment in the sum of at least $15,000.00

            from BLUE, together with the legal fees, costs and expenses incurred in the prosecution of the

            within action and all damages arising as a result of BLUE’S breach of the agreement.

         90. By reason of the foregoing, one or more of the provisions of § 1602 of the Civil Practice Law

            and Rules do not apply to the within action.

         91. By reason of the foregoing, PLAINTIFF was damaged in a sum which exceeds the

            jurisdictional limits of all lower courts which would otherwise have jurisdiction.

            WHEREFORE, PLAINTIFF demands judgment against DEFENDANTS in an amount which

         exceeds the jurisdictional limits of all other Courts which would otherwise have jurisdiction,

         together with interest, costs, and disbursements.

         Dated: New York, New York
                November 3, 2020



                                                             ______________________
                                                             Philip V. Aiello
                                                             McMANUS ATESHOGLOU
                                                             AIELLO & APOSTOLAKOS PLLC
                                                             Attorneys for Plaintiff
                                                             CARA HERLIHY
                                                             48 Wall Street, 25th Floor
                                                             New York, New York 10005
                                                             Phone: (212) 425-3100
                                                             Email: paiello@maaalaw.com
                                                             File No.: PI5487




                                                     13 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                                INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      15 of 19 NYSCEF: 11/03/2020




                                          ATTORNEY’S VERIFICATION


                        The undersigned, an attorney duly admitted to practice in the courts of the State of

         New York, affirms and verifies the following:

                        That I am a member of, or counsel to McManus Ateshoglou Aiello & Apostolakos

         PLLC the attorney of record for the Plaintiff.

                        I have read the foregoing COMPLAINT, and know the contents thereof, and that

         all allegations contained therein are true as to my own knowledge except as to those allegations

         stated to be upon information and belief, and as to those allegations, I believe them to be true.

                        As to those allegations stated to be upon information and belief, the basis of my

         belief as to their truth is a review of the files maintained in my office in connection with this case

         and an investigation and reports contained in said files.

                        The reason I make this verification instead of the Plaintiff is that Plaintiff is not

         presently within the county where this firm maintains its offices.

         Dated: New York, New York
                November 3, 2020




                                                          _____________________________
                                                               Philip V. Aiello




                                                      14 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                            INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      16 of 19 NYSCEF: 11/03/2020




                       EXHIBIT “A”

                                            15 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                                                                                                                                                    INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      17 of 19 NYSCEF: 11/03/2020




                                                                                                            RELEASE

             CARA            HERLIHY,                      c/o      Matthew                  Herlihy,           as attorney              acting    on her behalf,                      hereby   agrees and
             accepts         the        sum           of     fifteen            thousand                dollars         and        zero      cents   ($15,000.00),                      in full   and final
             seMement              of     all         claims              arising            out    of     all       loss,       damage,             and    expenses              suffered         by       CARA
             HERLIHY                to date,               or hereafter,                as a result             of an accident                 occurring           on Sunday,             June      30*,      2019,
             at    Blue         Illusions              Limited,                 Balmoral                Island,          P.O.        Box        N-4839,             Nassau,            New        Providence,
             Commonwealth                       of the Bahamas                          (hereinafter              to be referenced                   as "The        Hotel").


             Following     the exeution    of this                                     release,          The      Hotel       shall       deliver        to CARA               HERLIHY,             via     BACS
             transfer  to the checking    account                                       set forth         below,         the full         settlement           funds       in the amount                of fifteen
             thousand    dollars  and zero cents                                       ($15,000.00).


                                            Account                 No.:


                                            Sort           Code:                        N/A


                                            Swift           Code:


                                          ABA               No.:


             The Hotel,            its employees,                        agents,          and      those        involved           with       the processing    of payment   of the
             aforemen½ad                        settlement                funds,          shall                   the terms,          contents,       and existence   of the banking
                                                                                                    keep
             account         information                    for    CARA                HERLIHY                  confidential.


             In    the    event         that     The          Hotel          fails       to properly   tender                      payment            of the       full    settlement            funds       within
             ten (10)        business             days            from      the        date  of the executics                       of this       Releace,          CARA           HERLIHY                rescrycs
             the right          to revoke             this        Release              and     seek      all available              legal      remedies.


             Regardless             where             executed,                 this     Release           shall       be deemed                to have          been      made         and     performed             in
             the     State      of New            York.             All      rights         arising         under         this      Release,          and    all      disputes          and     controversies

             arising   from    or                 in        connection                   with     this          Release,            shall  be          govemed              by      and        determined             in
             accordance     with                  the         internal            substantive                  and      remedial              laws     of   New           York         only,      and      without
             regard       for      any    choice             of laws             rules.


             Any     dispute   arising     out                      of this             Release,           or related              to the      enforcement                of    this     Release,          shall      be
             subject     to the jurisdiction                               of     the        Supreme             Court        of    the       State     of New            York.         The     Hotel       hereby
             consents           to the jurisdiction                         of the Supreme                      Court        of the       State       of New         York,        and in the event                 that
             CARA            HERL1HY               seeks             enforcement                   of this         release         for    non-payment                 of settlement              funds, or any
                                                cc=+ah-A                                                                                                    of                                      documents
             other       provision                                        heroin,            The        Hotel        consents            to   service           any future   legal

             arising         out     of        this        incident             and       this      Release             being        made         upon       any adult    employed                        at DWF

             Adjusting     Limited,                         1 Scott         Place,            2 Hardman                Street,        Manchester,                Great         Manchester,              M3 3AA,
             United    Kingdom,                       or as otherwise                     set forth         in the New               York        State      CPLR.


             This        Release            sets           forth          the      entire          agreement                 and      understanding                  between             the     Parties.          Any
             modifications                to this             Release             must         be in writing   and                    signed   by all              parties        hereto.        Neither   party
             has relied    on any                     oral        statements                 that are not included                        in this       Release.          This         Release      supersedes
             all prior.govaw-ts                             and     understandings                       conceming                 the subject          matter        of this      Release.




                                                                                                            16 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                            INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      18 of 19 NYSCEF: 11/03/2020




              Signed:
                            Cara     Herlihy



             Address:

                                   Croton,     NY   10520



             Dated:




             Witness:


             Print:


             Address:




                                                        17 of 18
FILED: NEW YORK COUNTY CLERK 11/03/2020 02:18 PM                            INDEX NO. 159385/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-10885 Document 1-1 Filed 12/23/20 PageRECEIVED
                                                                      19 of 19 NYSCEF: 11/03/2020




         SUPREME COURT OF THE STATE OF NEW YORK                  INDEX NO.:
         COUNTY OF NEW YORK


          CARA HERLIHY,
                                        Plaintiff,
                       -- against --
          HYATT CORPORATION d/b/a GRAND HYATT
          BAHA MAR, CARIB RESORTS INC., and BLUE
          ILLUSIONS, LTD.,
                                        Defendants.



                                SUMMONS and VERIFIED COMPLAINT

                    McMANUS ATESHOGLOU AIELLO & APOSTOLAKOS PLLC
                                   Attorneys for Plaintiff
                                     CARA HERLIHY
                                  48 Wall Street, 25th Floor
                                 New York, New York 10005
                                      (212) 425-3100
                                    Fax: (212) 425-3175




                                              18 of 18
